Citation Nr: 1423605	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  12-00 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Attorney


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2012, the Veteran testified at a hearing before the undersigned via video conference.   

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Evidence associated with the claims file since April 2007 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss. 


CONCLUSION OF LAW

Evidence received since the April 2007 rating decision that denied service connection for bilateral hearing loss, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In May 1998, the RO denied service connection for bilateral hearing loss.  The RO indicated that although there was some high frequency hearing loss shown on the separation examination in September 1996, a later Reserve enlistment examination dated in February 1974 showed normal hearing in both ears.  A January 1998 examination revealed bilateral hearing loss, but there was no evidence of any relationship between the current diagnosis and service.  The Veteran did not appeal and that decision became final.  38 U.S.C.A. § 7105 (West 2002); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).

In April 2007, the RO confirmed and continued the prior denial of service connection for bilateral hearing loss.  Although the Veteran had submitted a private opinion from Dr. C. C. which indicated that the Veteran's bilateral hearing loss was more likely than not related to inservice acoustic trauma from heavy artillery, a VA examiner opined that there was no such relationship based primarily on the 1974 examination which post-dated service and showed normal hearing.  The Veteran did not appeal and that decision was final.  38 U.S.C.A. § 7105 (West 2002); Bond, 659 F.3d 1367-8.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

The Veteran has presented additional medical and lay evidence and argument in support of his petition to reopen, including a new statement from Dr. C. C. who essentially indicated that the inservice noise exposure was from tank engines, as well as a statement from his wife asserting that she had known the Veteran during service and he had problems hearing from service onward and personal statements that he was exposed to loud noises inservice as a mechanic and he was not provided ear protection.  

New evidence raises a reasonable possibility of substantiating the claim if when considered with the evidence already of record, it would trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board finds that this low threshold has been met and the duty to assist has been triggered.  Thus, the claim of service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened; the appeal is granted to this extent only.


REMAND

Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  A review of the Veteran's separation examination in 1966, after conversion to ISO-ANSI standards reveals the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
n/a
55
LEFT
25
20
20
n/a
25

Hearing loss was shown by VA standards in the left ear.  38 C.F.R. § 3.385 (2013).  In addition, there were elevated Hertz findings in all of the reported frequencies of the right ear.  The Board finds that the VA examiners did not adequately address these findings nor is it clear that the Hertz findings were converted.  Likewise, the private physician did not address the normal findings on the 1974 examination.  Additionally, the Veteran has presented lay evidence of continuity of symptoms of sensorineural hearing loss since service which should be addressed.  38 C.F.R. § 3.303(b) (2013).  

A new medical examination should be conducted to resolve these matters.  Further, the Veteran is invited to provide an updated opinion from Dr. C. C.  Lastly, the Veteran testified that in 1974-1976, he was treated by Dr. H. of Elizabethtown.  An attempt should be made to secure those records.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a release form so that he may provide the address and full name of Dr. H.  If he provides the requested information, obtain and associate with the record copies of all clinical records, dated 1974-1976, or from other time, of the Veteran's treatment by Dr. H. of Elizabethtown.  Two attempts should be made to obtain the relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  

2.  Contact the Veteran and invite to provide an updated opinion from Dr. C. C. which addresses the findings of the 1974 Reserve enlistment examination.

3.  Schedule the Veteran for an audiology examination with an appropriate clinician.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must acknowledge and address the Veteran and his wife's assertions regarding acoustic trauma in service and the continuity of symptomatology of bilateral hearing loss since service.  

c) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) The statements of Dr. C. C., a private physician.

ii) The Veteran's 1966 separation examination and 1974 Reserve examination. 

d) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss began during active service; or, is related to any incident of service to include noise exposure; or, with regard to sensorineural hearing loss, began within one year after discharge from active service.  

e) In formulating the opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in-service as opposed to some other cause.  

f) A negative opinion based solely on the absence of hearing loss in-service or normal hearing on separation is not sufficient.  

g) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4.  The AOJ should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AOJ should return the case to the examiner for completion of the inquiry.  

5.  Thereafter, and after taking any additional development deemed necessary, readjudicate the issue on appeal in light of all of the evidence of record.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if appropriate.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
D. Martz Ames
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


